DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on June 2, 2021.  
Claims 1, 2, 4-7, 9-12, and 14-15 have been amended.  
Claims 3, 8, and 13 have been cancelled.  
Claims 1, 2, 4-7, 9-12, and 14-15 are pending.

Response to Amendment
Amendments to Claims 1, 2, 4-7, 9-12, and 14-15 are acknowledged.  Amendments to Claims 2, 7, and 12 are sufficient to overcome the 35 USC 112(b) rejections of Claims 2, 7, and 12.  Amendments to Claims 1, 6, and 11 are sufficient to overcome the 35 USC 101 rejection of Claims 1, 2, 4-7, 9-12, and 14-15.  Claims 1, 6, and 11 have been amended to recite elements which, when considered in combination, enable the intelligent terminal to control the payment terminal to perform payment transaction without developing and installing apps in the intelligent terminal, the execution of these steps greatly simplify the entire payment transaction processing.  The claims provide an ordered combination of elements that helps in improvement of technology.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 9-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat Pub. No. 2014/0046746 to “Davis”.

As per Claims 1, 6, and 11, Davis discloses a method, terminal, and non-volatile readable storage medium of accessing a payment terminal, being applied to an intelligent terminal, comprising: 
acquiring, by the intelligent terminal, page access information through a browser of the intelligent terminal (Davis: [0084], user accesses the merchant server web site via communication link such as web browser, [0191] computer system may have many physical forms ranging from integrated circuit, to a small handheld device to a huge super computer (intelligent terminal may be a mobile phone, tablet computer, or 
loading a corresponding page according to the page access information and calling an access control embedded in a HTML of the page to generate an access control object by the intelligent terminal (Davis: [0089], merchant server builds an HTML page, once a web page is built it is sent to the user browser and triggers the loading of a client terminal module (in this example a Java applet) in the client terminal (intelligent terminal), [0091] the client terminal module then displays a screen containing a request that the user authorize the transaction by entering their user identifier and password (access control)); 
receiving an operation selected on the page by the intelligent terminal (Davis: [0091], sending the entered information to the server); 
calling the access control object according to the operation by the intelligent terminal (Davis: [0093], calls the library which in turn calls another dynamic link library, that finally makes a call to pseudo card reader to identify account to be debited and can include user identifier and/or password, the verification of the user identifier and/or password within the libraries is the access control object); and 
creating a service component object through the access control object, wherein the service component object provides a series of interfaces for controlling the payment terminal (Davis: [0051]-[0052], client module controls communication between the client terminal, the card reader, the payment server and the merchant server, client module is also responsible for controlling displays (interfaces) to 
calling, by the access control object, the interface of the service component object to communicate with the payment terminal connected with the intelligent terminal and control the payment terminal to perform the operation (Davis: [0055] terminal interface is any suitable set of software and libraries communicating with a terminal, commands are created to emulate card commands by a payment server using the terminal as a card reader, or performed by a client terminal).  

As per Claims 4, 9, and 14, Davis discloses the method, terminal, and non-volatile readable storage medium, wherein the step of creating the service component object through the access control object comprises the steps of: 
calling the access control object, in order that the access control object acquires a first identifier of the registered service component according to a pre-defined registry path (Davis: [0074]); 
converting the first identifier of the service component into a second identifier of the service component through the access control object (Davis: [0074]); and 
enabling the access control object to create the service component object according to the second identifier of the service component (Davis: [0074]).  

As per Claims 5, 10, and 15, Davis discloses the method, terminal, and non-volatile readable storage medium, wherein the step of calling, by the access control object, interfaces of the service component object to communicate with the connected 
transmitting an operation parameter to the service component object through the access control object (Davis: [0093]-[0099] and [0102]); 
parsing the operation parameter through the service component object and generating corresponding operation instruction (Davis: [0093]-[0099] and [0102]); 
transmitting the operation instruction to the connected payment terminal through the service component object, in order that the payment terminal performs the operation according to the operation instruction (Davis: [0093]-[0099] and [0102]); 
enabling, if an execution content required to be connected to a payment server and returned by the payment terminal is received by the service component object, the service component object to transmit an access request to the payment server according to the execution content in order that the payment server performs a processing according to the access request (Davis: [0093]-[0099] and [0102]); and 
transmitting a processing result as returned by the payment server to the payment terminal through the service component object (Davis: [0093]-[0099] and [0102]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub. No. 2014/0046746 “Davis”, in view of US Pat. Pub. No. 2017/0286093 “Steshenko”.

As per Claims 2, 7. and 12, Davis discloses the method, terminal, and non-volatile readable storage medium, wherein the step of loading the corresponding page according to the page access information and calling the access control embedded in the HTML of the page to generate the access control object comprises: 
loading the corresponding page according to the page access information by the intelligent terminal (Davis: [0091]); 
acquiring an access control identifier from the page by the intelligent terminal (Davis: 0081]); 
judging whether there is a registered access control according to the access control identifier by the intelligent terminal (Davis: [0138]); 
generating the access control object by the intelligent terminal according to the registered access control (Davis: [091]).  

Davis fails to disclose the method, terminal, and non-volatile readable storage medium, wherein the step of loading the corresponding page according to the page access information and calling the access control embedded in the HTML of the page to generate the access control object comprises: 
acquiring a latest version number and a registered version number of the registered access control and judging whether the registered access control needs to be updated according to the latest version number by the intelligent terminal and the registered version number, if there is the registered access control; 
downloading and registering the latest version of the access control by the intelligent terminal, if there is no registered access control or the access control needs to be updated.

Steshenko teaches the method, terminal, and non-volatile readable storage medium, wherein the step of loading the corresponding page according to the page access information and calling the access control embedded in the HTML of the page to generate the access control object comprises: 
acquiring a latest version number and a registered version number of the registered access control and judging whether the registered access control needs to be updated according to the latest version number by the intelligent terminal and the registered version number, if there is the registered access control (Steshenko: 0128]-[0130], receiving information about the firmware of the component including firmware version, determines that the version on the component requires updating because it is older than the latest version for the component); 
downloading and registering the latest version of the access control by the intelligent terminal, if there is no registered access control or the access control needs to be updated (Steshenko: [0132], transmits the files for the update to the component).
 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Davis to include updating the access control to the latest version of access control as taught by Steshenko, with the access control as taught by Davis with the motivation of the payment service system requiring the firmware information from payment readers to determine whether firmware versions are up to date (Steshenko: [0128], lines 3-9)


Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive. 

Applicant argues that Davis fails to disclose that the intelligent terminal calls the access control object embedded in the HTML of the web page to create the service component object and calls the interfaces of the service component object to communicate with the payment terminal and control the payment terminal to perform the operation selected on the page of the browser.  Davis discloses that a merchant server builds an HTML page, once a web page is built it is sent to the user browser and triggers the loading of a client terminal module (in this example a Java applet) in the client terminal (Davis: [0089]).  The applicant’s Specification discloses “an access control may be embedded in the HTML previously; when the intelligent terminal loads the page, the access control registered on the intelligent terminal may be called through JavaScript in the page, and an access control object is generated according to the access control registered on the intelligent terminal (16/470735 Specification pg 7).  Thus it is seen that Davis discloses the calling of an access control embedded in HTML of the page to generate an access control object by the intelligent terminal in the same manner as the Applicant discloses within their specification.  Davis further discloses that a terminal interface is any suitable set of software and libraries communicating with a terminal, commands are created to emulate card commands by a payment server using the terminal as a card reader, or performed by a client terminal (Davis: [0055]).  The use .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REVA R MOORE/Examiner, Art Unit 3687         

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687